DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Final Office Action is in response to an amendment filed on November 17, 2020, for the application with serial number 15/570,708.  

Claims 1-11 and 13 are amended.
Claim 12 is canceled.
Claim 14 is added.
Claims 1-11, 13, and 14 are pending.


Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the independent claims as being directed to an ineligible abstract idea, contending that the claims recite technical features with no pen and paper analog.  The Examiner respectfully disagrees.  Sharing information, such as comments and emails, is analogous to the sharing of paper documents.  The Applicant submits that the recitation of email provides a technical feature, but email has a clear paper file analog.  The claims do not recite any technical features regarding the software structure of email that would constitute a technical solution to a technical problem.  An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome.  See MPEP §2106.05.  The present claims merely claim the idea of a solution – sharing and commenting on emails – rather than covering a particular solution to a problem.  
The Applicant further submits that determining specific users accessing a storage area provides a solution outside the scope of organizing human activity.  The Examiner respectfully disagrees.  Identifying a group of users with certain access privileges could be done mentally or on paper.  However the present claims recite a computer for implanting the identifying step.  Deciding which emails are shared is also a method of organizing human activity and a part of the abstract idea of sharing project information.  
The rejection for lack of subject matter eligibility is updated and maintained.
35 USC §103 Rejections
Amendments to the claims changed the scope of the claims, necessitating further search and consideration of the prior art.  A new search returned the Chung reference, cited in the rejections below.  All arguments with respect to the previous rejection are moot in light of the newly cited reference.
The Applicant additionally submits that there is no motive to combine San Miguel and Muldoon.  In response, the Examiner points to the motivational statement, found in the rejection, below.
The Applicant additionally contends that San Miguel relates to a bulletin board system.  In response, the Examiner points out that the word, ‘bulletin,’ does not appear in San Miguel.  Moreover, it is unclear to the Examiner what functional distinctions would exist between an analog bulletin board and an analog mailbox.
The Applicant further submits that the guest access feature distinguishes the present invention from San Miguel.  In response, the Examiner points out that this feature is not explicitly claimed (the claims do not contain the word, ‘guest’).
The Applicant further submits that San Miguel does not involve received emails.  In response, the Examiner points to ¶[0053]-[0058] of Miguel, which discloses providing access to relevant information and working documents.  Those documents may include emails (see ¶[00070])
The Applicant additionally contends that the Feller reference is deficient.  However, as in many of the Applicant’s previous comments, no particular claim language is referenced.  The Examiner submits that Feller’s teachings meet the recitations in the claim.
The Applicant further submits that e-mail is original for individuals, not groups.  However, the Examiner submits that the sending of emails to groups is well-understood, routine, and conventional.  


Claim Rejections - 35 USC § 101
The Office published revised examination guidelines on January 7, 2019.  See https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, ‘The Revised 2019 Patent Subject Matter Eligibility Guidance’ (PEG).  The rejection below reflects the updated, streamlined analysis provided in the PEG.  
Claims 1-11, 13, and 14 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-11, 13, and 14 are all directed to one of the four statutory categories of invention, the claims are directed to sharing project information (as evidenced by exemplary claim 1; “an information sharing method . . . enabling only a user to browse internal information including the sharing target information and the comment, the user configuring the information sharing group”), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf, p. 52.  The limitations of exemplary claim 1 include: “sharing private communication information;” “checking whether or not one or a plurality of pieces of [ ] electronic mails needs to be shared;” “selecting and registering a target person;” creating the internal information 
Under step 2A of the PEG, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a plurality of processing units and devices, including storage devices; in independent claims 1, 13, and 14). The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a plurality of processing units and devices, including storage devices; in independent claims 1, 13, and 14) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the PEG.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101.	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0101086 A1 to San Miguel (hereinafter ‘SAN MIGUEL’) in view of US 2006/0072723 A1 to Chung (hereinafter ‘CHUNG’) and US 7,233,992 B1 to Muldoon et al. (hereinafter ‘MULDOON’).

Claim 1 (Currently amended)
SAN MIGUEL discloses an information sharing method for sharing information in an information group (see ¶[0053] and Fig. 7; individual or groups of users can be granted different access and modification rights for individual or group of projects) which is configured by a specific user designated as a management user (see ¶[0012]; an administration interface through which an administrator may alter content of the system), and users including one or a plurality of managed users other than the management user (see again ¶[0053] and Fig. 7; individual or groups of users can be granted different access and modification rights for individual or group of projects), wherein the information to be shared in the information sharing group (see ¶[0188] and [0231]; a user group is a group of users that share access rights to information in the system.  A project is always owned by a single user, but it can be shared by other members of the User’s Groups), the information including private communication information exchanged between the management user and an outsider (see ¶[0060]; integrate  which is different from the management user and the managed user that configure the information sharing group (see again ¶[0060]; administrators integrate email communications with other participants.  See also ¶[0223]-[0224]; give the supervising group special privileges to access and modify the work of the supervised group);  
sharing private communication information of electronic mails (see ¶[0802]; assigning, reassigning, or forwarding the task by sending email.  An option to provide a cc of that email will go to the assigner).
SAN MIGUEL does not explicitly disclose, but CHUNG discloses, stored in a predetermined area in the storage unit in which the electronic mail addressed to the management user is stored (see claim 1; a system for managing access to email accounts with a storage device and account having an inbox folder).
SAN MIGUEL further discloses, checking whether or not one or a plurality of pieces of the private communication information of electronic mails needs to be shared with managed users and enabling specification of the electric mails as the sharing target information (see ¶[0509]-[0511]; A recipients table for targeting recipients of an event, such as the sending of an email.  See also ¶[0799] and Fig. 19; a list of users with update rights to the project).
SAN MIGUEL does not explicitly disclose, but CHUNG discloses, wherein the sharing target information is stored in the predetermined area in the storage unit (see claim 1; a system for managing access to email accounts with a storage device and account having an inbox folder).
SAN MIGUEL further discloses selecting and registering a target person with whom a sharing target mail and an internal information related to the sharing target mail are shared and enabling registration of the managed user configuring the information sharing group as the sharing target person (see again ¶[0509]-[0511]; A recipients table for targeting recipients of an event, such as the sending of an email.  See again ¶[0799] and Fig. 19; a list of users with update rights to the project) so that the internal information processing unit permits an access to the sharing target information stored in the predetermined area in the storage unit to the sharing target person (see ¶[0019] and [0053]-[0058]; provide the combination of a decision pathway and access to relevant information, with rights to working documents.  See also ¶[0070; emails in a project), or canceling the registration of the managed users. 
when the target person is permitted to access to the sharing target information stored in the predetermined area in the storage unit (see ¶[0006], [0061] & [0067]-[0070] and claims 8 and 14; all user interactions are stored in the system for future reference.  Email is generated by the system, and recorded information includes emails);
,creating the internal information comment on said private communication information specified as a sharing target and enabling creation of a comment associated with the sharing target information (see ¶[0799]-[0801]; a reference comment for a task associated with the project) stored in the predetermined area in the storage unit (see ¶[0006], [0061] & [0067]-[0070] and claims 8 and 14; all user interactions are stored in the system for future reference.  Email is generated by the system, and recorded information includes emails).
SAN MIGUEL does not specifically disclose, but MULDOON discloses, creating comments related to internal information among the information sharing members and reducing an external leakage of information (see col 1, ln 37-col 2, ln 30; groupware running on a private network permits users to share documents and comments, as well as e-mail, with the benefits of private network security to transmit confidential information).  
SAN MIGUEL discloses a decision tree software system that includes a security manager for ensuring that access is only granted to authorized persons (see ¶[0122]) to access protected material (see ¶[0130]-[0132]).  MULDOON discloses managing exchange of confidential documents with private network security to prevent disclosure of confidential 
SAN MIGUEL further discloses and enabling only a user to browse internal information including the sharing target information and the comment, the user configuring the information sharing group (see again ¶[0799]-[0801]; a reference comment for a task associated with the project that is sent to the assigner).
SAN MIGUEL discloses a decision tree software system that includes a security manager for ensuring that access is only granted to authorized persons (see ¶[0122]) to access protected material (see ¶[0130]-[0132]) that includes email communications (see ¶[0060]).  CHUNG discloses a system for managing folders of email accounts that includes a storage device and inbox for storing emails.  It would have been obvious to include the storage device and inbox as taught by CHUNG in the system executing the method of SAN MIGUEL with the motivation to provide access to emails.

Claim 2 (Currently amended)
The combination of SAN MIGUEL, CHUNG, and MULDOON discloses the information sharing method according to claim 1.
SAN MIGUEL further discloses wherein the managed user configuring the information sharing group can be added and deleted per sharing target information (see ¶[0281]-[0292]; users delete and users-add).

Claim 3 (Currently amended)
The combination of SAN MIGUEL, CHUNG, and MULDOON discloses the information sharing method according to claim 1.
further comprising: setting a task related to the internal information or the private communication information (see abstract; a task setting mechanism within the browser environment for setting tasks associated with the plan of action); and
enabling selection of a task executor who executes the task (see ¶[0005]; assigning tasks to users and ensuring their completion).

Claim 7 (Currently amended)
The combination of SAN MIGUEL, CHUNG, and MULDOON discloses the information sharing method according to claim 1.
SAN MIGUEL additionally discloses further comprising restricting transmission of the private communication information from the managed user to the outsider outside the information sharing group (see ¶[0515]; restrict access to question contents to authenticated users.  See also ¶[0122] and [0552]-[0555]; a security manager that involves checking a user id and password against a database).

Claim 8 (Currently amended)
The combination of SAN MIGUEL, CHUNG, and MULDOON discloses the information sharing method according to claim 7.
SAN MIGUEL additionally discloses further comprising deactivating restriction of transmission of part or all of the private communication information whose transmission has been restricted by the information transmission restricting function (see ¶[0515]; restrict access to question contents to authenticated users.  See also ¶[0122] and [0552]-[0555]; a security manager that involves checking a user id and password against a database.  Examiner Note: Entering of security credentials removes restrictions).

Claim 9 (Currently amended)
The combination of SAN MIGUEL, CHUNG, and MULDOON discloses the information sharing method according to claim 1.
SAN MIGUEL additionally discloses enabling configuration of the information sharing group per sharing target information, further displaying the sharing target information and the comment associated with the sharing target information in the internal information collectively in a single thread (see ¶[0800]-[0801] and Figs. 24-25; a comment box for the task assignment).

Claim 10 (Currently amended)
The combination of SAN MIGUEL, CHUNG, and MULDOON discloses the information sharing method according to claim 1.
SAN MIGUEL further discloses wherein the internal information and the private communication information are displayed in an identical user interface (see Figs 20-25 and ¶[0799]-[0800]; a task assignment and comment interface).

Claim 11 (Currently amended)
The combination of SAN MIGUEL, CHUNG, and MULDOON discloses the information sharing method according to claim 1.
SAN MIGUEL additionally discloses wherein electronic mail communication information related to communication of the electronic mail is included in the private communication information, and the electronic mail is handled as part or all of the private communication information (see ¶[0509]-[0511]; A recipients table for targeting recipients of an event, such as the sending of an email.  See also ¶[0799] and Fig. 19; a list of users with update rights to the project).


Claim 13 (Currently amended)
SAN MIGUEL discloses an information processing device (see ¶[0007] and [0110]; a computer and a network infrastructure) which executes an information sharing method for sharing information in an information group (see ¶[0053] and Fig. 7; individual or groups of users can be granted different access and modification rights for individual or group of projects)  which is configured by a specific user  designated as a management user (see ¶[0012]; an administration interface through which an administrator may alter content of the system), and users including one or a plurality of managed users other than the management user (see again ¶[0053] and Fig. 7; individual or groups of users can be granted different access and modification rights for individual or group of projects), wherein the information to be shared in the information sharing group (see ¶[0188] and [0231]; a user group is a group of users that share access rights to information in the system.  A project is always owned by a single user, but it can be shared by other members of the User’s Groups), including private communication information exchanged between the management user and an outsider (see ¶[0060]; integrate email communications with other participants in the project path.  See also Figs. 8 and 9 & ¶[0620] and [0628]; a project menu and project documents.  See also ¶[0223]-[0224]; give the supervising group special privileges to access and modify the work of the supervised group)  which is different from the management user and the managed user that configure the information sharing group (see again ¶[0060]; administrators integrate email communications with other participants.  See also ¶[0223]-[0224]; give the supervising group special privileges to access and modify the work of the supervised group);  
wherein the information processing device comprising an internal information processing unit, a sharing target mail selection processing unit, a sharing target person selection processing unit, a comment creation processing unit, and a storage unit (see ¶[0007]; there is a computer based interactive training system for just in time training of individuals involved in a currently active project.  See also ¶[0090] and [0095]; a file system on a web server): 
the internal information processing unit sharing private communication information of electronic mails (see ¶[0802]; assigning, reassigning, or forwarding the task by sending email.  An option to provide a cc of that email will go to the assigner).
SAN MIGUEL does not explicitly disclose, but CHUNG discloses, stored in a predetermined area in the storage unit in which the electronic mail addressed to the management user is stored (see claim 1; a system for managing access to email accounts with a storage device and account having an inbox folder).
SAN MIGUEL further discloses, the sharing target mail selection processing unit enabling specification of one or a plurality of pieces of the private communication information of electric mails to be shared with managed users and enabling specification of the electric mails as the sharing target information (see ¶[0509]-[0511]; A recipients table for targeting recipients of an event, such as the sending of an email.  See also ¶[0799] and Fig. 19; a list of users with update rights to the project).
SAN MIGUEL does not explicitly disclose, but CHUNG discloses, wherein the sharing target information is stored in the predetermined area in the storage unit (see claim 1; a system for managing access to email accounts with a storage device and account having an inbox folder).
SAN MIGUEL further discloses, the sharing target person selection processing unit selecting and registering a target person with whom a sharing target mail and an internal information related to the sharing target mail are shared and enabling registration of the managed user configuring the information sharing group as the sharing target person (see again ¶[0509]-[0511]; A recipients table for targeting recipients of an event, such as the sending of an email.  See again ¶[0799] and Fig. 19; a list of users with update rights to the project)  so that the internal information processing unit permits an access to the sharing target information stored in the predetermined area in the storage unit to the sharing target person (see ¶[0019] and [0053]-[0058]; provide the combination of a decision pathway and , or canceling the registration of the managed users; 
when the target person is permitted to access to the sharing target information stored in the predetermined area in the storage unit, the comment creation processing unit creating the internal information comment on said private communication information specified as a sharing target and enabling creation of a comment associated with the sharing target information stored in the predetermined area in the storage unit (see ¶[0006], [0061] & [0067]-[0070] and claims 8 and 14; all user interactions are stored in the system for future reference.  Email is generated by the system, and recorded information includes emails). 
SAN MIGUEL does not specifically disclose, but MULDOON discloses, the internal information processing unit creating comments related to internal information among the information sharing members and reducing an external leakage of information (see col 1, ln 37-col 2, ln 30; groupware running on a private network permits users to share documents and comments, as well as e-mail, with the benefits of private network security to transmit confidential information).  
SAN MIGUEL discloses a decision tree software system that includes a security manager for ensuring that access is only granted to authorized persons (see ¶[0122]) to access protected material (see ¶[0130]-[0132]).  MULDOON discloses managing exchange of confidential documents with private network security to prevent disclosure of confidential documentation.  It would have been obvious for one of ordinary skill in the art to include private network security and groupware as taught by MULDOON in the system executing the method of SAN MIGUEL with the motivation to ensure access is granted to authorized persons and documents remain confidential.
SAN MIGUEL further discloses and enabling only a user to browse internal information including the sharing target information and the comment, the user configuring the information sharing group (see again ¶[0799]-[0801]; a reference comment for a task associated with the project that is sent to the assigner).
SAN MIGUEL discloses a decision tree software system that includes a security manager for ensuring that access is only granted to authorized persons (see ¶[0122]) to access protected material (see ¶[0130]-[0132]) that includes email communications (see ¶[0060]).  CHUNG discloses a system for managing folders of email accounts that includes a storage device and inbox for storing emails.  It would have been obvious to include the storage device and inbox as taught by CHUNG in the system executing the method of SAN MIGUEL with the motivation to provide access to emails.

Claim 14 (New)
SAN MIGUEL discloses an information sharing method for sharing information in an information group (see ¶[0053] and Fig. 7; individual or groups of users can be granted different access and modification rights for individual or group of projects) which is configured by a specific user designated as a management user (see ¶[0012]; an administration interface through which an administrator may alter content of the system), and users including one or a plurality of managed users other than the management user (see again ¶[0053] and Fig. 7; individual or groups of users can be granted different access and modification rights for individual or group of projects), wherein the information to be shared in the information sharing group (see ¶[0188] and [0231]; a user group is a group of users that share access rights to information in the system.  A project is always owned by a single user, but it can be shared by other members of the User’s Groups) including private communication information exchanged between the management user and an outsider (see ¶[0060]; integrate email communications with other participants in the project path.  See also Figs. 8 and 9 & ¶[0620] and [0628]; a project menu and project documents.  See also ¶[0223]-[0224]; give the supervising group special privileges to access and modify the work of the supervised group)  which is different from the management user and the managed user that configure the information sharing group (see again ¶[0060]; administrators integrate email communications with other participants.  See also ¶[0223]-[0224]; give the supervising group special privileges to access and modify the work of the supervised group);  
sharing private communication information of electronic mails (see ¶[0802]; assigning, reassigning, or forwarding the task by sending email.  An option to provide a cc of that email will go to the assigner).
SAN MIGUEL does not explicitly disclose, but CHUNG discloses, stored in a predetermined area in the storage unit in which the electronic mail addressed to the management user is stored (see claim 1; a system for managing access to email accounts with a storage device and account having an inbox folder).
SAN MIGUEL further discloses, checking whether or not processing of specifying one or a plurality of pieces of the private communication information of electronic mails to be shared with managed users and enabling specification of the electric mails as at least one sharing target information (see ¶[0509]-[0511]; A recipients table for targeting recipients of an event, such as the sending of an email.  See also ¶[0799] and Fig. 19; a list of users with update rights to the project).
SAN MIGUEL does not explicitly disclose, but CHUNG discloses, wherein the sharing target information is stored in the predetermined area in the storage unit (see claim 1; a system for managing access to email accounts with a storage device and account having an inbox folder).
SAN MIGUEL further discloses selecting and registering at least one sharing target person from the managed users, specified one sharing target information and an internal information related to the sharing target information that can be shared with one sharing target person (see again ¶[0509]-[0511]; A recipients table for targeting recipients of an event, such as the sending of an email.  See again ¶[0799] and Fig. 19; a list of users with update rights to the  so that the internal information processing unit permits an access to the sharing target information stored in the predetermined area in the storage unit to the sharing target person (see ¶[0019] and [0053]-[0058]; provide the combination of a decision pathway and access to relevant information, with rights to working documents); 
when the target person is permitted to access to the sharing target information stored in the predetermined area in the storage unit (see ¶[0006], [0061] & [0067]-[0070] and claims 8 and 14; all user interactions are stored in the system for future reference.  Email is generated by the system, and recorded information includes emails);
creating the internal information comment on said private communication information specified as a sharing target and enabling creation of a comment associated with the sharing target information (see ¶[0799]-[0801]; a reference comment for a task associated with the project)  stored in the predetermined area in the storage unit (see ¶[0006], [0061] & [0067]-[0070] and claims 8 and 14; all user interactions are stored in the system for future reference.  Email is generated by the system, and recorded information includes emails).
SAN MIGUEL does not specifically disclose, but MULDOON discloses, and 
creating comments related to internal information among the information sharing members and reducing an external leakage of information (see col 1, ln 37-col 2, ln 30; groupware running on a private network permits users to share documents and comments, as well as e-mail, with the benefits of private network security to transmit confidential information).  
SAN MIGUEL discloses a decision tree software system that includes a security manager for ensuring that access is only granted to authorized persons (see ¶[0122]) to access protected material (see ¶[0130]-[0132]).  MULDOON discloses managing exchange of confidential documents with private network security to prevent disclosure of confidential documentation.  It would have been obvious for one of ordinary skill in the art to include private network security and groupware as taught by MULDOON in the system executing the method of 
SAN MIGUEL further discloses and enabling only a user to browse internal information including the sharing target information and the comment, the user configuring the information sharing group (see again ¶[0799]-[0801]; a reference comment for a task associated with the project that is sent to the assigner).
SAN MIGUEL discloses a decision tree software system that includes a security manager for ensuring that access is only granted to authorized persons (see ¶[0122]) to access protected material (see ¶[0130]-[0132]) that includes email communications (see ¶[0060]).  CHUNG discloses a system for managing folders of email accounts that includes a storage device and inbox for storing emails.  It would have been obvious to include the storage device and inbox as taught by CHUNG in the system executing the method of SAN MIGUEL with the motivation to provide access to emails.

Claims 4 and 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2003/0101086 A1 to SAN MIGUEL, US 2006/0072723 A1 to CHUNG, and US 7,233,992 B1 to MULDOON et al. at applied to claims 1-3 above, and further in view of US 2014/0122621 A1 to Feller (hereinafter ‘FELLER’).

Claim 4 (Currently amended)
The combination of SAN MIGUEL, CHUNG, and MULDOON discloses the information sharing method according to claim 3.
The combination of SAN MIGUEL, CHUNG, and MULDOON does not specifically disclose, but FELLER discloses, further comprising setting of a completion deadline of the task (see ¶[[0018]; generate a task object by extracting the desired completion date from an email message body).


Claim 5 (Currently amended)
The combination of SAN MIGUEL, CHUNG, MULDOON, and FELLER discloses the information sharing method according to claim 4.
SAN MIGUEL does not specifically disclose, but FELLER discloses, wherein setting of a completion deadline of the task based on information extracted under a predetermined condition based on the internal information related to the task (see ¶[[0018]; generate a task object by extracting the desired completion date from an email message body).
SAN MIGUEL discloses a decision tree software system that includes project documents and task setting (see abstract) with assisted email communications (see ¶[0060])..  FELLER discloses a system for organizing electronic messages that includes extracting task deadlines from email messages.  It would have been obvious to include the task extraction as taught by FELLER in the system executing the method of SAN MIGUEL with the motivation to define tasks.

Claims 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2003/0101086 A1 to SAN MIGUEL, US 2006/0072723 A1 to CHUNG,  US 7,233,992 B1 to MULDOON et al., and US 2014/0122621 A1 to FELLER as applied to claims 3-5 above, and further in view of US 2008/0209417 A1 to Jakobson (hereinafter ‘JAKOBSON’).

Claim 6 (Currently amended)
The combination of SAN MIGUEL, CHUNG, and MULDOON discloses the information sharing method according to claim 3.
The combination of SAN MIGUEL, CHUNG, and MULDOON does not specifically disclose, but JAKOBSON discloses, further comprising tallying a completion deadline set to the task set to the task executor and tallying a progress status of the task (see ¶[0006]; track the progress of tasks using project management applications).
SAN MIGUEL discloses a decision tree software system that includes project documents and task setting (see abstract) with assisted email communications (see ¶[0060]).  JAKOBSON discloses project management that includes tacking the progress of projects towards a completion deadline.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the progress tracking as taught by JAKOBSON in the system executing the method of SAN MIGUEL since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD N SCHEUNEMANN/             Primary Examiner, Art Unit 3624